DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/24/2022 has been entered and is currently under consideration.  Claims1-61 remain pending in the application.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-33 in the reply filed on 03/24/2022 is acknowledged.
Claims 34-61 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is not clear whether “a pressure vessel” is the same pressure vessel as introduced in claim 1 or a different pressure vessel.  Furthermore, if the pressure vessel introduced in claim 5 is a different pressure vessel, it is further unclear which pressure vessel is increased in temperature.  For the purpose of compact prosecution, the examiner has interpreted “a pressure vessel” to mean “the pressure vessel”.
The term “high thermal conductivity” in claim 9 is a relative term which renders the claim indefinite. The term “high thermal conductivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10 and 14 recite the limitation "the pressure chamber".  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 9-10, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 2015/0079528).
Regarding claim 1, Gardin teaches:
A method of manufacturing an article ([0001]), the method comprising:
placing the article into a pressure vessel (Fig 4: step S100; [0077]);
after placing the article into the pressure vessel, increasing pressure inside the pressure vessel (Fig 4: step S120; [0079]);
after increasing pressure inside the pressure vessel, subjecting the article to hydrostatic pressure (Fig 4: step S120-S160);
reducing pressure inside the pressure vessel (Fig 4: step S160; [0083]); and
removing the article from the pressure vessel Fig 4: S170; [0083].
Gardin does not explicitly recite increasing pressure inside the pressure vessel to greater than 30,000 psi and preventing temperature inside the pressure vessel from exceeding 1000 degrees C.
However, Gardin teaches a range of pressure and temperatures that overlaps with the claimed range ([0079-0080]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the pressure and temperature as taught by Gardin that overlaps with the claimed range.
Regarding claim 5, Gardin teaches the method of claim 1.
Gardin further teaches after placing the article into a pressure vessel, increasing temperature inside the pressure vessel ([0083]).
Gardin does not explicitly recite increasing temperature inside the pressure vessel to between 150 degrees C and 1000 degrees C.
However, Gardin teaches a range of temperatures that overlaps with the claimed range ([0079-0080, 0083]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Gardin that overlaps with the claimed range.
Regarding claim 8, Gardin teaches the method of claim 1.
Gardin does not explicitly recite subsequent to placing the article into the pressure vessel and prior to increasing pressure inside the pressure vessel, reducing an amount of unoccupied space inside the pressure vessel by positioning one or more solid objects within the pressure vessel.
However, Gardin teaches placing a plurality of containers in the loading compartment of the pressure vessel prior to increasing pressure inside the pressure vessel ([0077]).
Gardin is silent as to the exact order of placing the containers in the loading compartment.  However, since multiple containers are being placed in the loading compartment, the loading must occur either sequentially or simultaneously.  Therefore one of ordinary skill in the art would recognize that there are a finite number of solutions to placing the containers in the loading compartment.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have tried placing the containers into the loading compartment sequentially.
Regarding claim 9, Gardin teaches the method of claim 8.
Gardin does not explicitly recite wherein the one or more solid objects are made of a material with a high thermal conductivity.
However, one of ordinary skill in the art would recognize that high thermal conductivity of the containers is desirable since the containers are required to conduct heat from the pressure medium to the substance inside the containers ([0006]).
Regarding claim 10, Gardin teaches the method of claim 9.
Gardin further teaches subsequent to reducing the amount of unoccupied space inside the pressure vessel by positioning one or more solid objects within the pressure vessel and prior to increasing pressure inside the pressure vessel, further reducing the amount of unoccupied space inside the pressure vessel by moving a liquid into the pressure chamber (Fig 4: step S110; [0050, 0078]).
Regarding claim 28, Gardin teaches the method of claim 1.
Gardin does not teach wherein the pressure vessel defines an outer diameter less than ten inches.
However, it has been held that changes in size/proportion are obvious.  See MPEP 2144.04(IV)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to have changed the size of the pressure vessel to fit the claimed range.
Claim(s) 2-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Canzona (US 2005/0147520).
Regarding claim 2, Gardin teaches the method of claim 1.
Gardin further teaches maintaining temperature inside the pressure vessel.
Gardin does not explicitly recite maintaining temperature inside the pressure vessel between 150 degrees C and 1000 degrees C.
However, Gardin teaches a range of temperatures that overlaps with the claimed range ([0079-0080, 0083]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Gardin that overlaps with the claimed range.
Gardin does not teach maintaining temperature inside the pressure vessel during an entirety of the time the article is inside the pressure vessel.
In the same field of endeavor regarding isostatic pressing, Canzona teaches precharging a pressure vessel with preheated pressure transmitting medium prior to placing the article into the pressure vessel for the motivation of preparing nanophase aluminum materials that have high improved strength and ductility (Fig 1-2; [0006, 0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Gardin to maintain the temperature inside the pressure vessel by precharging the vessel as taught by Canzona in order to prepare nanophase aluminum materials that have high improved strength and ductility.
Regarding claim 3, Gardin in view of Canzona teaches the method of claim 2.
Gardin in view of Canzona does not explicitly recite wherein maintaining temperature inside the pressure vessel includes maintaining temperature inside the pressure vessel between about 400 degrees C and about 600 degrees C.
However, Gardin teaches a range of temperatures that overlaps with the claimed range ([0079-0080, 0083]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Gardin that overlaps with the claimed range.
Regarding claim 4, Gardin in view of Canzona teaches the method of claim 3.
Gardin in view of Canzona does not explicitly recite wherein maintaining temperature inside the pressure vessel includes maintaining temperature inside the pressure vessel at about 500 degrees C.
However, Gardin teaches a range of temperatures that overlaps with the claimed range ([0079-0080, 0083]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Gardin that overlaps with the claimed range.
Regarding claim 11, Gardin teaches the method of claim 1.
Gardin does not teach increasing pressure inside the pressure vessel includes inside pressure inside the pressure vessel to greater than 100,000 psi.
Canzona teaches a consolidation step of applying greater than 100,000 psi in order to densify a nanophase aluminum billet.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pressure as taught by Gardin with the pressure as taught by Canzona in order to densify a nanophase aluminum billet.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Fujikawa et al. (US 2007/0228596) hereinafter Fujikawa.
Regarding claim 6, Gardin teaches the method of claim 5.
Gardin does not teach wherein increasing temperature inside the pressure vessel includes introducing fluid into the pressure vessel through at least one orifice to form at least one jet.
In the same field of endeavor regarding isostatic pressing, Fujikawa teaches introducing a high temperature gas through gas supply line in order to purge the air from the system ([0013, 0070-0072]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heating as taught by Gardin with an air purging step as taught by Fujikawa in order to purge air from the system.
Regarding claim 7, Gardin teaches the method of claim 6.
Fujikawa further teaches while introducing fluid into the pressure vessel through at least one orifice, purging gas from inside the pressure vessel ([0070]).
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Mola et al. (US 2018/0142316) hereinafter Mola and Houwink et al. (US 2022/0168957) hereinafter Houwink.
Regarding claim 12, Gardin teaches the method of claim 1.
Gardin further teaches that the pressure medium may be liquid ([0050]) and removing the article from the pressure vessel (Step S170).
Gardin does not teach before placing the article into the pressure vessel, placing the article within a flexible container thereby submerging the article in a liquid; after placing the article within the flexible container, closing the flexible container such that an interior of the flexible container is devoid of gas; placing the flexible container with the article inside into the pressure vessel; removing the flexible container with the article inside from the pressure vessel; and after removing the article from the pressure vessel, removing the article from the flexible container.
In the same field of endeavor regarding isostatic pressing, Mola teaches before placing an article into a pressure vessel, placing the article within a container thereby submerging the article in a medium ([0018]); after placing the article within the container, closing the container such that an interior of the container is devoid of gas ([0019]); placing the container with the article inside into the pressure vessel ([0019]) for the motivation of repairing defects or restore parts for turbomachinery through hybrid hot isostatic pressing process ([0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Gardin with the container and degassing step as taught by Mola in order to repair defects or restore parts for turbomachinery through hybrid hot isostatic pressing process.
Gardin in view of Mola does not teach the container is flexible.
In the same field of endeavor regarding isostatic pressing, Houwink teaches an airtight bag in order to avoid allowing curable material into cracks ([0128-0130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the container as taught by Gardin in view of Mola with the airtight bag as taught by Houwink in order to avoid allowing curable material into cracks.
Gardin in view of Mola and Houwink does not explicitly recite removing the container with the article inside from the pressure vessel; and after removing the article from the pressure vessel, removing the article from the container.
However, removal of the article is implicit in order to utilize the article formed from the method.
Regarding claim 13, Gardin in view of Mola and Houwink teaches the method of claim 12.
Mola further teaches placing the article within the flexible container includes placing a plurality of the article into the flexible container ([0018]).
Regarding claim 14, Gardin in view of Mola and Houwink teaches the method of claim 12.
Gardin further teaches wherein the liquid is a first liquid ([0050]).
Houwink further teaches reducing an amount of unoccupied space inside the pressure vessel by moving a second liquid into a space defined between the pressure chamber and the flexible container ([0140]).
Regarding claim 15, Gardin in view of Mola and Houwink teaches the method of claim 14.
Gardin further teaches wherein the pressure mediums can be liquids ([0050]).
Mola further teaches wherein the first medium is different than the second medium ([0018-0025]).
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Houwink.
Regarding claim 22, Gardin teaches the method of claim 1.
Gardin does not teach after placing the article into the pressure vessel and before removing the article from the pressure vessel, oscillating pressure inside the pressure vessel.
Houwink teaches oscillating the temperature during a consolidation process (Fig 8).  Houwink further teaches that the pressure is applied to the article when thermal expansion of the curable pressure medium 30 occurs ([0052-0053, 0157-0159]; conversely, the curable pressure medium shrinks when temperature is lowered).  Houwink teaches applying the above thermal/pressure cycle in order to achieve better consolidation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Gardin with the temperature oscillating step as taught by Houwink in order to achieve better consolidation.
Regarding claim 23, Gardin teaches the method of claim 1.
Gardin does not teach sealing the article within an internal pressure vessel, thereby sealing the internal pressure vessel from an external pressure vessel; increasing the pressure inside the internal pressure vessel; and after increasing the pressure inside the internal pressure vessel, increasing the pressure inside the external pressure vessel thereby further increasing the pressure inside the internal pressure vessel.
Houwink teaches sealing the article under vacuum pressure in an airtight bag prior to increasing the pressure in the container 20 for the motivation of avoiding the curable material from entering cracks in the article ([0128-0130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Gardin with the internal pressure vessel as taught by Houwink in order to avoid the curable material from entering cracks in the article. 
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Micarelli (2014/0345793).
Regarding claim 24, Gardin teaches the method of claim 1.
Gardin does not teach after reducing pressure inside the pressure vessel and before removing the article from the pressure vessel, opening the pressure vessel thereby providing access to the article inside the pressure vessel; and after removing the article from the pressure vessel, closing the pressure vessel, wherein closing the pressure vessel occurs within one minute to five minutes of opening the pressure vessel.
In the same field of endeavor regarding isostatic pressing, Micarelli teaches opening a press to remove a finished article and closing the press to load a new article for the next cycle within a range of time that overlaps with the claimed range in order to provide a high pressure low cost system capable of high production volumes and rapid part cycle times ([0015, 0169]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the removal step as taught by Gardin with the rapid cycling as taught by Micarelli in order to provide a high pressure low cost system capable of high production volumes and rapid part cycle times.
Regarding claim 25, Gardin in view of Micarelli teaches the method of claim 24.
Micarelli further teaches wherein opening the pressure vessel provides access to an interior of the pressure vessel ([0015]).
Gardin in view of Micarelli does not teach the interior defining an inner diameter between about one inch and about four inches.
However, it has been held that changes in size/proportion are obvious.  See MPEP 2144.04(IV)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to have changed the size of the pressure vessel to fit the claimed range.
Regarding claim 26, Gardin in view of Micarelli teaches the method of claim 24.
Micarelli further teaches wherein the article is a first article, the method further comprising: after removing the first article from the pressure vessel and before closing the pressure vessel, placing a second article into the pressure vessel ([0015]).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Micarelli as applied to claim 26 above, and further in view of Larsonn et al. (US 4371396) hereinafter Larsonn.
Regarding claim 27, Gardin in view of Micarelli teaches the method of claim 26.
Gardin in view of Micarelli does not teach wherein placing the second article into the pressure vessel occurs within two minutes to ten minutes of placing the first article into the pressure vessel.
In the same field of endeavor regarding presses, Larsonn teaches a method for improving cycle times of pressing billets in order to obtain great capacity and minimize cost (col 3, ln 64-col 4, ln 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Gardin in view of Micarelli to obtain the improved cycle time as taught by Larsonn in order to obtain great capacity and minimize cost.
One of ordinary skill in the art would recognize that the cycle time as taught by Larsonn (5 minutes) combined with the loading/unloading times as taught by Micarelli (5 minutes) would lead to a total cycle time that falls within the claimed range.
Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardin in view of Singh et al. (US 2011/0101574) hereinafter Singh.
Regarding claim 32, Gardin teaches the method of claim 1.
Gardin does not teach before placing the article into the pressure vessel, lowering the temperature of the article.
In the same field of endeavor regarding isostatic pressing, Singh teaches sintering a green body and letting it cool prior to pressing for the motivation of obtaining desirable density and improved mechanical properties ([0007, 0021-0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Gardin with the Sintering and cooling step as taught by Singh in order to obtain desirable density and improved mechanical properties.
Regarding claim 33, Gardin in view of Singh teaches the method of claim 32.
Gardin in view of Singh does not teach wherein lowering the temperature of the article includes exposing the article to a refrigerant, the method further comprising: removing the article from the refrigerant; and inserting the article into the pressure vessel within one minute to ten minutes of being removed from the refrigerant.
Gardin in view of Singh is silent as to the method of cooling the sintered green body.  Therefore one of ordinary skill would be motivated to look to other cooling methods in the art of isostatic pressing.
Singh teaches a method of cooling a heated article by subjecting the article to a gas coolant.  Singh further teaches a range of cooling rates and cooling temperatures that would allow one of ordinary skill in the art to meet the claimed range of time ([0020, 0022, 0024]).
It would have been obvious to try the cooling method as taught by Singh.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, Gardin in view of Mola and Houwink teaches the method of claim 15.
Gardin in view of Mola and Houwink does not teach wherein the first liquid responds to an increase in pressure by a specific amount by increasing temperature a first amount, the second liquid responds to an increase in pressure by the specific amount by increasing temperature a second amount, and the first amount is greater than the second amount.
The remaining art of record fails to teach the above limitations.  Therefore claim 16 is indicated for allowable subject matter.
Claims 17-21 and 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, Gardin teaches the method of claim 1.
Gardin further teaches before placing the article into the pressure vessel, producing a first portion of the article ([0077]).
Gardin does not teach after removing the article from the pressure vessel, producing a second portion of the article; and placing both the first portion and the second portion into the pressure vessel.
Houwink teaches consolidating multiple pieces in one consolidating step.  Houwink teaches that these pieces can be additively manufactured.  However, Houwink does not teach after removing the article from the pressure vessel, producing a second portion of the article; and placing both the first portion and the second portion into the pressure vessel.
The remaining art of record fails to teach the above limitations.  Therefore claim 17 is indicated for allowable subject matter.
Claims 18-21 are indicated for allowable subject matter due to dependency on claim 17.
Regarding claim 29, Gardin teaches the method of claim 1.
Gardin does not teach before placing the article into the pressure vessel, inserting a material into a void defined by the article; enclosing the article and the inserted material in an enclosure; after removing the article from the pressure vessel, removing the article and the inserted material from the enclosure; and after removing the article and the inserted material from the enclosure, removing the inserted material from the void.
The remaining art of record fails to teach the above limitations.  Therefore claim 17 is indicated for allowable subject matter.
Claims 30-31 are indicated for allowable subject matter due to dependency on claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743